UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6405



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALFRED BELL, a/k/a Prince Bell,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-96-24, CA-00-172-1, CA-00-162-1)


Submitted:   July 26, 2002                 Decided:   August 7, 2002


Before WIDENER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alfred Bell, Appellant Pro Se.    Zelda Elizabeth Wesley, OFFICE OF
THE UNITED STATES ATTORNEY,       Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred Bell seeks to appeal the district court’s order denying

his Federal Rule of Civil Procedure 60(b) motion following the

denial of his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2002). We have reviewed the record and the district court’s opinion

and agree with the court that Bell’s arguments under Apprendi v.

New Jersey, 530 U.S. 466 (2000), are foreclosed by United v.

Sanders, 247 F.3d 139, 147 (4th Cir.), cert. denied, 122 S. Ct. 573

(2001).   Bell further contends that the district court erred in

construing his 60(b) motion as a successive petition.   We need not

address this contention, however, as the district court’s reasoning

was alternative to its application of Sanders, which independently

forecloses this appeal.    Accordingly, we deny a certificate of

appealability and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2